IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BJORN J. GRUENWALD,                         : No. 42 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
HILBERT TECHNOLOGY INC., BRUCE J.           :
CROWLEY, SIR JOHN MONTGOMERY                :
CUNNINGHAME, CHARLES GLACKIN,               :
AND K. PRINSRICHARD,                        :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.